Citation Nr: 0941406	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-06 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for residuals of a 
broken nose.

2.  Entitlement to service connection for a left eye 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 
1957.  He also had service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the claims sought.

In August 2009, the Veteran and his wife testified by 
videoconference before the undersigned Veterans Law Judge at 
a Board hearing.  A copy of the transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In written correspondence dated in August 2009, prior to 
the promulgation of a decision in the appeal, the appellant 
withdrew his claims of entitlement to service connection for 
residuals of a broken nose and a left eye disorder.

2.  The Veteran was exposed to acoustic trauma in service.

3.  The Veteran's bilateral hearing loss is not etiologically 
related to service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  Bilateral hearing loss was not incurred or aggravated 
while on active duty, and a sensorineural hearing loss may 
not be presumed to have been so incurred.              38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

As a preliminary matter, a Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant.  38 C.F.R. § 20.204.  The appellant has 
withdrawn the appeal of his claims of entitlement to service 
connection for residuals of a broken nose and a left eye 
disorder.  The withdrawal was made in written correspondence 
dated in August 2009.  In light of the foregoing, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning these claims.  Accordingly, the 
Board does not have jurisdiction to review these issues and 
the appeal to these issues is dismissed.

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in December 2006 of the information and evidence needed to 
substantiate and complete his claim, to include how 
disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records.  The Board acknowledges 
that the Veteran was not provided with a VA examination.  
Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or symptoms of 
a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and/or 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or triggering 
event to qualify for that presumption; and indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 66 Fed. Reg. 
45,631 (Aug. 29, 2001).  In the present case, however, an 
examination is not required since the evidence of record 
fails to indicate that the Veteran's bilateral hearing loss 
is related to his period of military service.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and private medical records.  Although 
this Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
established that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.      38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Sensorineural hearing loss, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The Veteran currently has a bilateral hearing disability as 
defined in 38 C.F.R. § 3.385.  See January 1999 audiogram.  
Since the first diagnosis of bilateral hearing loss of record 
was over 40 years after service, however, the presumption of 
service connection does not apply.  38 C.F.R. §§ 3.307, 
3.309.

The Board acknowledges that the Veteran was exposed to 
acoustic trauma in service.  The Veteran worked at naval air 
stations on flight lines and aircraft runways.  He was 
exposed to jet engines and sirens of the emergency vehicles 
without the benefit of ear protection.

At his enlistment examination in August 1953 and his 
separation examination in July 1957, the Veteran was not 
provided an audiometric hearing test.  He was afforded a 
whisper voice test, which had normal results on both 
occasions.

Since active duty service, the Veteran served in the 
Reserves, and he was afforded an audiometric hearing test in 
September 1967.  The Board notes that service department 
audiometric readings taken prior to October 31, 1967, must be 
converted from American Standards Association (ASA) units to 
International Standard Organization (ISO) units.  As the 
Veteran's evaluation was conducted prior to October 1967, the 
Board has converted the ASA units to ISO units.  The 
Veteran's September 1967 evaluation shows that audiometric 
testing of his right ear revealed pure tone thresholds of 15 
decibels at 500 Hertz, 5 decibels at 1000 Hertz, 5 decibels 
at 2000 Hertz, and 10 decibels at 4000 Hertz.  Puretone 
thresholds of his left ear were 10 decibels at 500 Hertz, 5 
decibels at 1000 Hertz, 25 decibels at 2000 Hertz, and 10 
decibels 4000 Hertz.  

In Reports of Medical History dated in January 1958, March 
1965, November 1965, June 1966, November 1966, April 1967, 
September 1967, February 1972, November 1972, December 1975, 
February 1977, March 1978, March 1979, April 1980, February 
1981, February 1982, March 1983, March 1984, March 1985, 
March 1986, April 1987, and February 1988 the Veteran denied 
any hearing loss and ear trouble.  

The Board finds that the Veteran's bilateral hearing loss is 
unrelated to service.  A hearing loss disability was not 
incurred during, and a sensorineural hearing loss  was not 
compensably disabling within one year following separation 
from active duty.  The Veteran's audiogram from September 
1967 revealed that his hearing was within normal limits by VA 
standards 10 years after active duty.  It was not until his 
private audiogram in January 1999-42 years after separation 
from active duty-that the Veteran had a diagnosed bilateral 
hearing loss disability.  While not a dispositive factor, a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Veteran is also lacking a competent nexus opinion 
relating his bilateral hearing loss to his in-service noise 
exposure.  The 42-year period between separation and 
diagnosis of bilateral hearing loss as well as a normal 
hearing examination 10 years after service are strong 
evidentiary factors that the Veteran's disability was not 
incurred or aggravated during service.  

For these reasons, the Veteran's claim of entitlement to 
service connection for bilateral hearing loss is denied.

In reaching this decision, the Board acknowledges that the 
appellant is competent to report that he has problems 
hearing.  The probative value of that lay report, as well as 
those offered by his spouse, is outweighed by the medical 
evidence of record which does not show a hearing loss for 
many decades after the appellant separated from active duty, 
and which does not relate a current hearing loss to either 
active duty or to an injury sustained while in the Reserve.  
38 U.S.C.A. § 101(24), 1110, 1131 (West 2002 & Supp. 2009).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).




ORDER

The claims of entitlement to service connection for residuals 
of a broken nose and a left eye disorder are dismissed.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


